Citation Nr: 0111147	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from September 1954 to September 1959 and 
from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent disability rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD results in disability analogous to 
(but no greater than) findings of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 5102, 5103, 5107, 1155 (West 1991& Supp. 2000; 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam era.  He was awarded 
the Purple Heart Medal.

The veteran filed a claim for service connection for PTSD in 
September 1999.

At a VA psychiatric examination in December 1999, the veteran 
reported that he was a retired police officer.  He related 
that he often felt or acted as it he were back in Vietnam and 
he got upset when something reminded him of Vietnam.  He 
experienced flashbacks and combat nightmares.  Claustrophobia 
also triggered his symptoms.  He avoided thinking or talking 
about his military experiences.  He had difficulty both 
falling and staying asleep.  He had difficulty concentrating 
and often had angry outbursts or excessive irritability.  
Loud noises were particularly startling to him.  Mental 
status evaluation revealed that his speech was intact and his 
answers were appropriate.  When he began to think and talk 
about Vietnam, he became upset and began crying.  He recalled 
that many of his buddies were killed there.  He also 
experienced physical reactions, including heart pounding, 
difficulty breathing and excessive sweating.  He felt that he 
had been cut off or distanced from people as a result of his 
experiences in Vietnam.  He was married and had five children 
and four grandchildren.  He did not feel as close to his wife 
as he used to, and he had the distinct feeling that his life 
would be cut short.  Orientation and intellectual functioning 
were intact, and the veteran indicated that he had attempted 
to increase his education at various colleges since he 
retired from the police department.  The diagnosis was PTSD.  
The examiner estimated that the veteran's Global Assessment 
of Functioning (GAF) was 60.  

In a statement dated in April 2000, the veteran's VA treating 
psychiatrist related that he had treated the veteran since 
August 1999.  He had presented with intrusive thoughts, 
chronic nightmares related to his combat experiences in 
Vietnam, and excessive avoidance.  He indicated that he had 
difficulty falling or staying asleep and demonstrated a 
startling response even when the phone rang.  He was 
hypervigilant, and often highly irritable.  He also 
experienced physiologic reactivity upon exposure to events 
that resembled the trauma he witnessed in Vietnam, including 
nightsweats, heart palpitations and nausea.  He felt numb 
about feelings which created problems in his family 
environment.  He took medication; however, it has taken a 
long time for him to respond to treatment.  The psychiatrist 
concluded that the veteran still had a long way to go.  The 
Axis I diagnosis was chronic PTSD related to the veteran's 
combat in Vietnam.  He estimated that the veteran's GAF was 
40-45.  

II.  Analysis

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  In this case, all relevant evidence has been obtained 
by the RO, and the veteran has not identified any unobtained 
evidence that might aid his claim.  Accordingly, the Board 
now finds that VA's duties set forth in the Veterans Claims 
Assistance Act of 2000 have been substantially complied with, 
and no useful purpose would be served by Remanding this case 
back to the RO for additional consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed a notice of 
disagreement as to the initial decision on his original claim 
for benefits.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Under the Court's holding in Fenderson, a veteran 
may assert that his condition at the time of his original 
claim was worse than it was at a later stage of his appeal, 
and, where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  
The veteran is currently assigned a 30 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2000).  
The record shows that upon VA examination in December 1999, 
the veteran was diagnosed with PTSD as a result of his combat 
experiences in Vietnam.  It was noted that he was a retired 
police officer and that he took classes at local universities 
in an attempt to improve his education.  The veteran 
complained of intrusive thoughts, nightmares, and 
nightsweats.  He experienced hypervigilance and often became 
irritable.  He remarked that he did not feel as close to his 
wife as he used to and his angry outbursts affected family 
gatherings.  He had difficulty both falling and staying 
asleep, and experienced various physical reactions if he 
encountered a situation that reminded him of Vietnam.  His 
GAF was reported to be 60.  The veteran's VA treating 
psychiatrist provided a statement which documented similar 
symptoms experienced by the veteran.  However, he also noted 
that the veteran's condition had been slow to respond to 
treatment and that he had significant work to complete in his 
therapy.  He concluded that the veteran's GAF was 40-45.  The 
Board finds that this estimated GAF score is more probative 
of the veteran's level of disability based on the fact that 
it was provided by the veteran's treating psychiatrist who 
has worked with the veteran for more than two years.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 31 to 
40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school.  The GAF score 
is probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences a flattened affect, impaired judgment and memory, 
or impaired thinking, he was found to suffer from typical 
PTSD symptoms, including intrusive thoughts, anxiety, 
difficulty falling asleep or staying asleep, and difficulty 
concentrating.  He also experienced a variety of physical 
reactions such as heart palpitations, nausea, and excessive 
sweating when he encountered stimuli that reminded him of 
Vietnam.  In addition, he had a history of angry outbursts; 
and felt emotionally distant from other people, including his 
spouse.  Based on these clinical assessments, and 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's PTSD meets the criteria for a 50 percent rating.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411.  The evidence 
does not show that the veteran suffers from suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; or an inability to establish and maintain 
effective relationships.  He has remained married and 
reported attending classes at various local universities in 
an effort to improve his skills.  Accordingly, the Board 
concludes that a 70 percent or higher rating may not be 
assigned.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

